DETAILED ACTION
Summary
This Office action is in response to reply dated November 2, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,183,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/532,035 are broader and obvious variants of the claims of U.S. Patent No. 11,183,042.  For example, see claim 1 of Application No. 17/532,035 and claim 1 of U.S. Patent No. 11,183,042, claims 6-8 of Application No. 17/532,035 and claim 3 of U.S. Patent No. 11,183,042, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1).
Regarding claim 1, Anderson discloses a thermographic detector device for a fire alarm control system (see at least Figures 1, 7 and 8B, items 66a, 66b and CFDCU | [0042-0043] | [0052] | [0057]), comprising: 
a thermography camera (see at least Figures 1 and 7, items 66a, 66b and 140 | [0052-0053]); 
memory (see at least [0053-0054]); and 
a processor configured to execute instructions stored in the memory (see at least [0053-0054]) to: 
detect a fault associated with the thermographic detector device (see at least [0055]);
generate a fault signal (see at least Figures 6-7, items 152 and 154 | [0055] note the thermography detector device (66a, 66b) has BITE (built-in-test electronics) capabilities similar to the fire detectors (Figure 6 | [0044]) that detects faults, generate fault signals (152, 154) and provide notifications (fault output messages) | [0050-0051] note the fire detectors (Figure 6) generate discrete fault output signals (130, 131) | claims 45-46, note the processor circuit of the fire detector (Figure 6) detects a fault condition, generates a fault signal indicative of the fault condition, and converts the fault signal into a fault message for transmission over a communication bus); and
provide a notification of the detected fault using the fault signal (see at least Figures 7 and 8B, note the fault output and the CFDCU | [0059] note the CFDCU receives and processes the fault signals over CAN bus interface channels A and B | claims 45-46, note the detecting a fault condition, generating a fault signal indicative of the fault condition, and converting the fault signal into a fault message for transmission over a communication bus).
However, Anderson does not specifically disclose determining a type of the detected fault; generate a fault signal that includes an indication of the determined type of the detected fault; and provide a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault.
It is known to provide notification of detected faults in different ways.  For example, Johannesson teaches a thermographic detector device (see at least Figure 1, item 102a-102c) that determines a type of the detected fault (see at least [0052-0053] note that once the fault is detected, the processor verifies the reliability of the fault detection test by indicating whether it has high, medium or low reliability, that is, whether or not detected fault is a reliable result | [0040] note the faults that can be detected | [0009]); generates a fault signal that includes an indication of the determined type of the detected fault (see at least [0055] note processor generates a fault signal including at least the outcome of the fault detection test together with data indicative of the reliability of the fault detection test); and provides a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault (see at least [0055] note notification of the fault signal is provided to the external receiver (118)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johannesson into Anderson.  This provides context of the fault to the fire alarm control system, of which Anderson is already concerned with false alarms, reliability and reasonableness (see [0057] of Anderson | [0006] of Anderson | [0055] of Anderson), such that it can be decided whether to undertake any further action with respect to the detected fault (see [0055] of Johannesson).
Regarding claim 2, Anderson in view of Johannesson, as addressed above, teach wherein the thermography camera is configured to capture a thermal image within a field of view of the thermographic detector device (see at least [0052] of Anderson | [0009] of Johannesson).
Regarding claim 3, Anderson in view of Johannesson, as addressed above, teach wherein the processor is configured to execute the instructions to generate the fault signal upon determining the type of the detected fault (see at least claims 45-46 of Anderson | [0053] of Anderson | [0055] of Johannesson | [0026] of Johannesson).
Regarding claim 10, Anderson discloses a non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor (see at least [0053-0054] note the processor and memory) to: 
detect a fault associated with a thermographic detector device (see at least Figures 1, 7 and 8B, items 66a, 66b and CFDCU | [0042-0043] | [0052] | [0055] | [0057]); 
generate a fault signal (see at least Figures 6-7, items 152 and 154 | [0055] note the thermography detector device (66a, 66b) has BITE (built-in-test electronics) capabilities similar to the fire detectors (Figure 6 | [0044]) that detects faults, generate fault signals (152, 154) and provide notifications (fault output messages) | [0050-0051] note the fire detectors (Figure 6) generate discrete fault output signals (130, 131) | claims 45-46, note the processor circuit of the fire detector (Figure 6) detects a fault condition, generates a fault signal indicative of the fault condition, and converts the fault signal into a fault message for transmission over a communication bus); and 
provide a notification of the detected fault using the fault signal (see at least Figures 7 and 8B, note the fault output and the CFDCU | [0059] note the CFDCU receives and processes the fault signals over CAN bus interface channels A and B | claims 45-46, note the detecting a fault condition, generating a fault signal indicative of the fault condition, and converting the fault signal into a fault message for transmission over a communication bus).
However, Anderson does not specifically discloses determining a type of the detected fault; generating a fault signal that includes an indication of the determined type of the detected fault; and providing a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault.
It is known to provide notification of detected faults in different ways.  For example, Johannesson teaches a thermographic detector device (see at least Figure 1, item 102a-102c | [0026]) that determines a type of the detected fault (see at least [0052-0053] note that once the fault is detected, the processor verifies the reliability of the fault detection test by indicating whether it has high, medium or low reliability, that is, whether or not detected fault is a reliable result | [0040] note the faults that can be detected | [0009]); generates a fault signal that includes an indication of the determined type of the detected fault (see at least [0055] note processor generates a fault signal including at least the outcome of the fault detection test together with data indicative of the reliability of the fault detection test); and provides a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault (see at least [0055] note notification of the fault signal is provided to the external receiver (118)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johannesson into Anderson.  This provides context of the fault to the fire alarm control system, of which Anderson is already concerned with false alarms, reliability and reasonableness (see [0057] of Anderson | [0006] of Anderson | [0055] of Anderson), such that it can be decided whether to undertake any further action with respect to the detected fault (see [0055] of Johannesson).
Regarding claim 12, Anderson in view of Johannesson, as addressed above, teach wherein the instructions are executable by the processor to: capture a thermal image within a field of view of the thermographic detector device; detect flames within the thermal image; and generate an alarm signal upon detecting the flames (see at least [0052-0054] of Anderson).
Regarding claim 13, Anderson discloses a method of operating a thermographic detector device for a fire alarm control system (see at least Figures 1, 7 and 8B, items 66a, 66b and CFDCU | [0042-0043] | [0052] | [0057]), comprising: 
detecting a fault associated with the thermographic detector device (see at least Figures 1 and 7, items 66a, 66b and 140 | [0052-0053] | [0055]); 
generating a fault signal (see at least Figures 6-7, items 152 and 154 | [0055] note the thermography detector device (66a, 66b) has BITE (built-in-test electronics) capabilities similar to the fire detectors (Figure 6 | [0044]) that detects faults, generate fault signals (152, 154) and provide notifications (fault output messages) | [0050-0051] note the fire detectors (Figure 6) generate discrete fault output signals (130, 131) | claims 45-46, note the processor circuit of the fire detector (Figure 6) detects a fault condition, generates a fault signal indicative of the fault condition, and converts the fault signal into a fault message for transmission over a communication bus); and 
sending, to a control panel of the fire alarm control system, a notification of the detected fault using the fault signal (see at least Figures 7 and 8B, note the fault output and the CFDCU | [0059] note the CFDCU receives and processes the fault signals over CAN bus interface channels A and B | claims 45-46, note the detecting a fault condition, generating a fault signal indicative of the fault condition, and converting the fault signal into a fault message for transmission over a communication bus).
However, Anderson does not specifically teach determining a type of the detected fault; generating, upon determining the type of the detected fault, a fault signal that includes an indication of the determined type of the detected fault; and sending a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault.
It is known to provide notification of detected faults in different ways.  For example, Johannesson teaches a thermographic detector device (see at least Figure 1, item 102a-102c) that determines a type of the detected fault (see at least [0052-0053] note that once the fault is detected, the processor verifies the reliability of the fault detection test by indicating whether it has high, medium or low reliability, that is, whether or not detected fault is a reliable result | [0040] note the faults that can be detected | [0009]); generates, upon determining the type of the detected fault, a fault signal that includes an indication of the determined type of the detected fault (see at least [0055] note processor generates a fault signal including at least the outcome of the fault detection test together with data indicative of the reliability of the fault detection test); and sends a notification of the detected fault using the fault signal, wherein the notification includes the indication of the determined type of the detected fault (see at least [0055] note notification of the fault signal is provided to the external receiver (118)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johannesson into Anderson.  This provides context of the fault to the fire alarm control system, of which Anderson is already concerned with false alarms, reliability and reasonableness (see [0057] of Anderson | [0006] of Anderson | [0055] of Anderson), such that it can be decided whether to undertake any further action with respect to the detected fault (see [0055] of Johannesson).
Regarding claim 17, Anderson in view of Johannesson, as addressed above, teach wherein the method includes sending the notification of the detected fault to the control panel via a transmission path by which the thermographic detector device and the control panel are communicatively coupled (see at least [0057] of Anderson | Figures 7-8B of Anderson).
Regarding claim 20, Anderson in view of Johannesson, as addressed above, teach wherein the method includes providing power to the thermographic detector device from a power supply located remotely from the thermographic detector device and the control panel (see at least Figure 7, items 164 and 28VDC of Anderson | [0055] of Anderson).

Claims 4, 5, 6, 7, 14, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1) as applied to claims 1 and 13 above, and in further view of Itoh (US 20120026326 A1).
Regarding claim 4, Anderson in view of Johannesson, as addressed above, teach wherein the detected fault is a degradation of view fault (see at least [0009] of Johannesson | [0040] of Johannesson).
However, Anderson in view of Johannesson do not specifically teach wherein the type of the detected fault is a degradation of view of the thermographic detector device.
It is known for imaging detector devices to process faults in different ways.  For example, Itoh teaches an imaging detector device that detects and determines a type of fault associated with the imaging detector device, wherein the type of the detected fault is a degradation of view of the thermographic detector device (see at least Figures 1, 2, 7A-7H, 13 and 14, note items 10, 303, 304 and 40 | [0042] | [0069-0070] note malfunction determination unit | [0081] note malfunction classification | [0084] | [0087]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Itoh into Anderson in view of Johannesson.  This allows Anderson in view of Johannesson’s thermographic detector device to distinguish between the detected faults when comparing a current image with a reference image (see [0040] of Johannesson | [0054] of Anderson), thus preventing Anderson in view of Johannesson’s thermographic detector device from having to run several tests on the same image (i.e., instead, several decisions on the type of detected fault can be made on a single test or comparison). 
Regarding claim 5, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the type of the detected fault is a field of view fault associated with the thermographic detector device (see at least [0040] of Anderson | Figures 7A-7H of Itoh | [0070] of Itoh | [0081] of Itoh).
Regarding claim 6, Anderson in view of Johannesson do not specifically teach wherein the fault signal includes an indication of a time the fault was detected.
It is known to include different types of information with fault signals.  For example, Itoh teaches an imaging detector device with a fault signal including an indication of a time the fault was detected (see at least Figures 1, 2 and 14, note items 10, 303, 304 and Camera 1 2000/01/01 12:00 | [0042] | [0081] note malfunction classification | [0084] note the provided notification includes at least the camera’s location (camera 1), time and date information (2000/01/01 12:00), the type of malfunction, and how to correct the malfunction | [0087]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Itoh into Anderson in view of Johannesson.  This lets the technician know how long the thermographic detector device has been experiencing the fault. 
Regarding claim 7, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the fault signal includes an indication of a location of the thermographic detector device (see at least Figure 14, item c10 of Itoh).
Regarding claim 14, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the type of the detected fault is an object within a field of view of the thermographic detector device (see at least [0009] of Johannesson | [0040] of Johannesson | Figures 7A-7H of Itoh | [0042] | [0070] of Itoh | [0081] of Itoh, note malfunction classification | [0084] | [0087]).
Regarding claim 15, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the type of the detected fault is an operating parameter fault associated with the thermographic detector device (see at least [0055] of Anderson | [0009] of Johannesson | [0040] of Johannesson | Figure 7F of Itoh | [0070] of Itoh).
Regarding claim 16, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the type of the detected fault is an internal fault associated with the thermographic detector device (see at least [0055] of Anderson | [0009] of Johannesson | [0040] of Johannesson | Figure 7F of Itoh | [0070] of Itoh).
Regarding claim 18, Anderson in view of Johannesson and Itoh, as addressed above, teach wherein the type of the detected fault is a fault associated with a connection between the thermographic detector device and the control panel (see at least [0055] of Anderson, note CAN bus interface verification | [0070] of Itoh, note breaking of cable wires).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1) as applied to claim 1 above, and in further view of Henninger (US 2007/0126871 A1).
Regarding claim 8, Anderson in view of Johannesson do not specifically teach wherein the fault signal includes an indication of a type of the thermographic detector device.
It is known to include different types of information with fault signals.  For example, Henninger teaches an imaging detector device wherein the fault signal includes an indication of a type of the thermographic detector device (see at least Figure 1 | [0111-0112] note the camera transmits identification information in conjunction with diagnostic data to a remote location | [0113] note fault signals are sent to a remote location and certain faults/errors are also provided to a user via a local on-screen display | [0114] | [0102-0103] | [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Henninger into Anderson in view of Johannesson.  This provides the ability for anyone fixing the thermographic detector device to determine compatibility so they can gather the appropriate equipment to fix the fault. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1) as applied to claim 1 above, and in further view of Mian (US 2005/0270537 A1).
Regarding claim 9, Anderson in view of Johannesson do not specifically teach wherein the thermographic detector device includes a lens cleansing system.
It is known for imaging detector devices to arranged in different ways.  For example, Mian teaches a thermographic detector device that includes a lens cleansing system (see at least [0056] note the image capture system (40) comprises an infrared imaging device | [0057] note the optical window cleaning system can help prevent fogging).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Mian into Anderson in view of Johannesson.  This provides the ability to clean any condensation, dust or soot off Anderson in view of Johannesson’s lens/window, thus helping to improve fire detection.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1) as applied to claim 10 above, and in further view of Itoh (US 20120026326 A1) and Sebbag (US 7,227,114 B1).
Regarding claim 11, Anderson in view of Johannesson do not specifically teach wherein the type of the detected fault is an alteration of a focal length of a lens of the thermographic detector device.
It is known for imaging detector devices to process faults in different ways.  For example, Itoh teaches an imaging detector device that detects and determines a type of fault associated with the imaging detector device, wherein the type of the detected fault is a defocusing or deviation in field of view of the thermographic detector device (see at least Figures 1, 2, 7A-7H, 13 and 14, note items 10, 303, 304 and 40 | [0042] | [0069-0070] note malfunction determination unit | [0081] note malfunction classification | [0084] | [0087]).  With respect to the other limitation, Sebbag teaches a fault comprising an alteration of a focal length of a lens of an imaging detector device (see at least col. 1, lines 57-67 & col. 15, lines 63-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Itoh and Sebbag into Anderson in view of Johannesson.  With respect to Itoh, this allows Anderson in view of Johannesson’s thermographic detector device to distinguish between the detected faults when comparing a current image with a reference image (see [0040] of Johannesson | [0054] of Anderson), thus preventing Anderson in view of Johannesson’s thermographic detector device from having to run several tests on the same image (i.e., instead, several decisions on the type of detected fault can be made on a single test or comparison).  With respect to Sebbag, this provides the ability to determine that Anderson in view of Johannesson and Itoh’s input signal reasonableness (see [0055] of Anderson), camera motion (see [0009] of Johannesson) and defocus (see [0070] of Itoh) are caused by changes in focal length, thus providing decisive instruction to remedy the thermographic detector device’s field of view.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0056765 A1) in view of Johannesson (US 2014/0340525 A1) as applied to claim 13 above, and in further view of Parsons (US 5,059,953 B1).
Regarding claim 19, Anderson in view of Johannesson, as addressed above, teach wherein the method includes providing power to the thermographic detector device from a power supply (see at least Figure 7, items 164 and 28VDC of Anderson | [0055] of Anderson).
However, Anderson in view of Johannesson do not specifically teach from a power supply of the control panel.
It is known to power imaging detector devices in different ways.  For example, Parsons teaches a thermal detector device provided power from a power supply of a control panel (see at least the abstract | Figure 1, items 24 and 32 | col. 3, line 52 – col. 4, line 11 | col. 4, line 67 – col. 5, lines 19).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Parsons into Anderson in view of Johannesson.  This provides a known alternative source of power that can be used in place of Anderson in view of Johannesson’s source of power while providing predictable results.

Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive.  Applicant argues “the Johannesson reference appears to teach that the processing unit can perform testing to detect a particular type of fault in the camera (e.g., a fault in the IR functionality of the camera), and transmit an indication of the fault and an indication of the reliability of the outcome of the testing.  However, the Johannesson reference does not teach that the processing unit determines the type of the detected fault after performing the testing to detect the fault.”
In response, determining “the type of the detected fault” corresponds to determining whether or not the detected fault is an actual fault (e.g.., whether it true or false, or has a high, medium or low reliability) (see [0019] | [0053]).  This helps “avoid false fault detections since false fault detections cause maintenance staff to be sent out in vain…the verification is only performed to verify if an indicated fault is true or false” (see [0019]).  Moreover, this is only determined “after performing the testing to detect the fault.” (see [0019] | [0051-0053]).  For at least this reason, Applicant’s argument is not persuasive.
Applicant argues “Rather, the Johannesson reference appears to teach that the processing unit receives an indication of the particular type of fault to test for, and then performs the testing to detect the fault after receiving the indication to perform the test for that type of fault.  Further, the Johannesson reference does not teach that the processing unit transmits an indication of the type of the fault.  Rather, the Johannesson reference appears to teach that the processing unit merely transmits an indication of the existence or occurrence of the fault, along with an indication of the reliability of the testing.”
In response, Johannesson clearly teaches detecting a fault, and then determining if the detected fault is actually a fault (see at least [0019] | [0051-0053]).  This helps “avoid false fault detections since false fault detections cause maintenance staff to be sent out in vain…the verification is only performed to verify if an indicated fault is true or false” (see [0019]).  Johannesson’s system transmits “data indicative of the outcome of the fault detection test together with data indicative of the reliability of the fault detection test to an external receiver. In this way, maintenance staff located at a remote location may be provided with the result of the fault detection test as well as a measure of the reliability of the fault detection test.  Based on this information, the maintenance staff may decide to not attend to false fault detections.” (see [0020])  As outlined above, the determined “type of the detected fault” corresponds to whether the fault is a true fault or a false fault.  This allows the maintenance staff to decide whether or not to attend to the fault detections.  Applicant’s argument is not persuasive.
For at least the reasons provided above, Anderson in view of Johannesson clearly teach “determining a type of a detected fault associated with a thermographic detector device, and providing or sending a notification of the detected fault that includes an indication of the determined type of the detected fault, as presently recited in independent claims 1, 10, and 13.”  Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687